NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50206

                Plaintiff-Appellee,             D.C. No. 2:10-cr-00861-PSG

 v.
                                                MEMORANDUM*
JERMAINE THOMAS, a.k.a. Snaps,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Jermaine Thomas appeals pro se from the district court’s denial of his ex

parte application. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Thomas, who is serving a state sentence and subject to a federal detainer

arising from a petition alleging violations of supervised release conditions imposed



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in his 2011 federal drug conviction sentence, requested that the district court:

order his transfer to federal custody, rule on his revocation, and sentence him to a

federal term concurrent with his state term. The district court’s denial of Thomas’s

ex parte application was neither in error nor violative of his due process rights. See

Moody v. Daggett, 429 U.S. 78, 86-87 (1976) (rejecting argument that parole board

should have executed warrant immediately so that defendant’s imprisonment for

parole violation could run concurrently with prior sentence); United States v.

Garrett, 253 F.3d 443, 450 (9th Cir. 2001) (federal government is not required to

writ a defendant out of state custody and bring him before the federal district court

for a revocation hearing before the conclusion of state custody).

      We reject as unsupported Thomas’s contentions that the district court erred

by omitting its reasoning from its order, not ordering federal authorities to respond

to the application, and not appointing counsel sua sponte.

      AFFIRMED.




                                          2                                    17-50206